485 F.2d 684
6 Fair Empl.Prac.Cas.  891, 6 Empl. Prac. Dec. P 8961NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul B. Revere, Sr., Appellantv.Tidewater Telephone Company, Appellee.
No. 73-1390.
United States Court of Appeals, Fourth Circuit.
Oct. 2, 1973.

Before HAYNSWORTH, Chief Judge, and FIELD and WIDENER, Circuit Judges.
PER CURIAM.


1
On January 14, 1966, the appellant, Paul B. Revere, Sr., was discharged from his employment with Tidewater Telephone Company.  More than five years later, Revere filed a complaint with the Equal Employment Opportunity Commission (EEOC).  The EEOC determined that it did not have jurisdiction because Revere did not timely file his charge of employment discrimination, and on September 2, 1971, the EEOC issued to Revere a Notice of Right to Sue.  Counsel was appointed to assist Revere in the district court and a complaint was filed on January 26, 1972, alleging that Tidewater Telephone unlawfully discharged Revere in 1966.  Jurisdiction of the district court was invoked under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e-5 and 42 U.S.C. Sec. 1981.  The district court, without reaching the merits, dismissed the Title VII claim on the ground that Revere had not filed his employment discrimination claim within the ninety-day time limit prescribed by 42 U.S.C. Sec. 2000e-5(d);  and the Sec. 1981 claim was dismissed because the claim was barred by the statute of limitations.1


2
Our examination of the record and the opinion of the district judge discloses no error.  Accordingly, the decision below is affirmed.


3
Affirmed.



1
 Va.Code Ann. 8-24 (1957 Repl.Vol.) See Almond v. Kent, 459 F.2d 200 (4 Cir.1972)